DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-18, and 21-35 in the reply filed on 12/21/2021 is acknowledged.
Double Patenting
Claim 35 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 18, recites “wherein the rotational position feature comprises an array of dots(emphasis added) configured to indicate a direction confirming orientation about an axis oriented perpendicular to the optical axis” and claim 35 recites “wherein the rotation position feature comprises an array of circular features”(emphasis added).  These claims appear to cover the same thing, therefore, correction is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-18, 21-28, 33-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiechmann et al. (US 2011/0264209) in view of Jain et al. (US 2011/0118836).

Referring to claim 15, Wiechmann et al. discloses an intraocular lens (10) component, comprising (Figs. 1-9): an anterior side(inherently present in the lens body 12) comprising an anterior optical surface disposed across an optical axis of the lens component (inherently present); a posterior side(inherently present in the lens body 12) comprising a posterior optical surface disposed across the optical axis(inherently present); a peripheral portion (outer region of the lens body), and a rotational position feature configured to provide simultaneous confirmation of orientation about at least two axes(the three markers as shown in Fig. 7, are positioned in a triangle shape and thus fully capable of being configured to provide simultaneous confirmation of orientation about at least two axes).
Wiechmann et al. lacks a detailed description of a peripheral portion having an anterior portion coupled to the anterior side and a posterior portion coupled to the posterior side, the peripheral portion coupling the anterior side to the posterior side of the intraocular lens component.
Jain et al. discloses a lens with markers that comprise an anterior and posterior portion, and a peripheral portion having an anterior portion coupled to the anterior side and a posterior portion coupled to the posterior side, the peripheral portion coupling the anterior side to the posterior side of the intraocular lens component (abstract, see Figs. 1-3) for the purpose of providing a lens that aids in adjusting, measuring and angularly aligning the lens during use(see annotation below).

    PNG
    media_image1.png
    548
    681
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the lens of Wiechmann et al. to include a peripheral portion as taught in Jain et al. in order to provide a lens that that aids in adjusting, measuring and angularly aligning the lens during use. 
Additionally, it is well known in the art to provide a lens with a peripheral portion with anterior portion and posterior portions as an obvious lens design choice. 
Referring to claim 16, Wiechmann et al. discloses wherein the rotational position feature comprises a visible mark(16) configured to be oriented in a first direction upon orienting the anterior side to face an observer and in a second direction opposite the first direction upon orienting the anterior side to face away from the observer(Fig. 7).
Referring to claim 17, Wiechmann et al. discloses wherein the rotational position feature comprises a first mark disposed on a first side of the anterior optical surface and a second mark disposed on a second side of the anterior optical surface, the second mark disposed opposite the first mark(Fig. 7, see marks on opposite sides).
Referring to claim 18, Wiechmann et al. discloses wherein the rotational position feature comprises an array of dots configured to indicate a direction confirming orientation about an axis oriented perpendicular to the optical axis (Wiechmann et al. discloses an array of marks, 16, that can be dot, Fig. 7 and paragraph 13).
Referring to claim 21, Wiechmann et al. discloses wherein the rotational position feature is disposed on or in the anterior side(Wiechmann et al. disclose the mark, 16 is disposed on/in the lens body, therefore it is disposed on or in the anterior side, paragraph 13).
Referring to claim 22, as modified in claim 15 above, Modified Wiechmann et al. discloses wherein the rotational position feature is disposed on or in the peripheral portion (Fig. 2 of Wiechmann et al.; additionally, Jain et al. Fig. 3).
Referring to claim 23, as modified in claim 15, modified Wiechmann et al. discloses wherein the rotational position feature is disposed on or in the posterior side (Wiechmann et al. disclose the mark, 16 is disposed on/in the lens body, therefore it is disposed on or in the posterior side, paragraph 13). Additionally, Jain et al. discloses the mark visible on both sides (abstract).
Referring to claim 24, as modified in claim 15 above, Modified Wiechmann et al. discloses wherein the at least two axes comprise an optical axis and a perpendicular axis relative to the optical axis (Fig. 4 markings show the optical axis which would be located in the center of the lens where the markings 16 cross, and the markings 16, represents a perpendicular axis relative to the optical axis).
Referring to claim 25, Wiechmann et al. discloses an intraocular lens with markings.  
Wiechmann et al. lacks a detailed description of wherein the intraocular lens component comprises different optical powers along different perpendicular axes relative to the optical axis to correct astigmatism. 
Jain et al. discloses an intraocular lens in the same field of endeavor that comprises optical powers along different perpendicular axes relative to the optical axis to correct for astigmatism (paragraph 4 shoes the cylindrical power and spherical power and that toric lenses are used to treat astigmatism, paragraph 40 discloses the lens of the invention can be toric). 
It would have been obvious to a person of ordinary skill in the art to modify the lens of Wichmann et al. to comprise different optical powers along different perpendicular axes relative to the optical axis as taught in Jain et al. in order to correct astigmatism in the eye and provide the patient with improved vision. 
Referring to claim 26, as applied to claim 25 above, Jain et al. discloses wherein the rotational position feature is configured to align a perpendicular axis of the IOL with a meridian of an eye of a patient to orient the intraocular lens component to correct astigmatism (paragraphs 4 and 40 of Jain et al.).
Referring to claim 27, Wiechmann et al. discloses an implantable intraocular lens that comprise markers.  
Wiechmann et al. lacks a detailed description of the intraocular lens component being a monofocal toric lens. 
Jain et al. discloses an intraocular lens in the same field of endeavor with markers (abstract) where the lens can be a monofocal phase plate (paragraph 24) and wherein the lens can be toric (paragraph 40) for the purpose of correcting for astigmatism. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the intraocular lens of Wiechmann et al. to comprise a monofocal toric lens 
Referring to claim 28, Wiechmann et al. discloses an intraocular lens. 
Wiechmann et al. lacks a detailed description of the intraocular lens component being a power changing lens. 
Jain et al. discloses an intraocular lens with an optic that can be accommodating (power changing) for the purpose of providing varying optical power in response to ocular forces (paragraph 23).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the intraocular lens of Wiechmann et al. to be power changing as taught in Jain et al. in order to vary the optical power in response to ocular forces. It would only take routine skill in the art to have the lens of Wiechmann et al. be an accommodating lens to vary optical power needed by the patient.   
Referring to claim 33, as modified in claim 15, modified Wiechmann et al. discloses wherein the rotational position feature is formed on the posterior side (Wiechmann et al. disclose the mark, 16 is disposed on/in the lens body, therefore it is disposed on or in the posterior side, paragraph 13). Additionally, Jain et al. discloses the mark visible on both sides (abstract).
Referring to claim 34, as modified in claim 15 above, modified Wiechmann et al. discloses wherein the rotational position feature is visible and configured to indicate a clockwise direction or a counterclockwise direction depending on whether the anterior side or posterior side is closer to an observer (Wiechmann et al. discloses the marks are for detecting and identifying the implant, and the mark can be formed in various geometric shapes, letters, digits etc., paragraph 13).
Referring to claim 35, as modified in claim 15 above, modified Wiechmann et al. discloses wherein the rotation position feature comprises an array of circular features (Wiechmann et al. discloses an array of marks, 16, that can be dot, Fig. 7 and paragraph 13).

Claims 29-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiechmann et al. (US 2011/0264209) in view of Jain et al. (US 2011/0118836) as applied to claim 28 above, and further in view of Brady et al. (US 2016/0030161). 

Referring to claim 29, as modified in claim 28 above, Modified Wiechmann et al. discloses an intraocular lens that comprises a deformable material (paragraphs 10-11).
Jain et al. discloses an intraocular lens system that can be dual optics (paragraph 23).
The combination of Wiechmann et al. and Jain et al. lacks a detailed description of wherein the anterior side comprises a deformable membrane, the posterior side comprises an optic, and a fluid-filled cavity is disposed between the deformable membrane and the optic.
Brady et al. teaches an optical system that comprises an anterior side that comprise a deformable membrane (102), the posterior side comprising an optic (104) and a fluid filled cavity disposed between the deformable membrane and the optic (103, and paragraph 81) for the purpose of providing a lens that comprises a membrane that changes in curvature and the optic is axially displaced in response to force applied to the force transmitting area in order to provide accommodation to the lens(abstract) and thus provide the patient with optimal vision correction.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the optic as taught in modified Wiechmann et al. and Jain et al. to comprise a membrane, optic and fluid filled cavity as taught in Brady et al. in order to provide optimal vision 
Referring to claim 30, as modified in claim 29 above, Modified Wiechmann et al. discloses wherein the rotational feature is disposed on or in the optic (See mark, 16, Figs. 1-9).
Referring to claim 31, as applied to claim 29 above, Modified Wiechmann et al. discloses wherein the rotational position feature is disposed on the posterior optical surface (Wiechmann et al. disclose the mark, 16 is disposed on/in the lens body, therefore it is disposed on or in the posterior side, paragraph 13). Additionally, Jain et al. discloses the mark visible on both sides (abstract).
Referring to claim 32, as modified in claim 29 above, Jain et al. discloses the optic is a toric lens (paragraph 40).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448. The examiner can normally be reached MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774